Exhibit 10.1

EXECUTION COPY

 

 

 

SECOND AMENDMENT TO TERM LOAN AGREEMENT

dated as of February 14, 2013,

among

FREEPORT-MCMORAN INC.,

FREEPORT-MCMORAN OIL & GAS LLC,

The Lenders Party thereto,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

HSBC BANK USA, NATIONAL ASSOCIATION,

MIZUHO CORPORATE BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents,

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC SECURITIES (USA) INC.,

MIZUHO CORPORATE BANK, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

THE BANK OF NOVA SCOTIA,

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers and Joint Bookrunners,

 

 

AGRICULTURAL BANK OF CHINA, NEW YORK BRANCH,

BANK OF MONTREAL, CHICAGO BRANCH,

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK AGENCY,

COMPASS BANK,

ROYAL BANK OF CANADA,

THE TORONTO-DOMINION BANK,

STANDARD CHARTERED BANK,

U.S. BANK NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Senior Managing Agents

 

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

 

SECOND AMENDMENT dated as of December 9, 2015 (this “Amendment”) to the Term
Loan Agreement dated as of February 14, 2013, as amended by the First Amendment
dated as of February 27, 2015, (the “Loan Agreement”) among FREEPORT-MCMORAN
INC. (f/k/a FREEPORT-MCMORAN COPPER & GOLD INC.) (“FCX”), FREEPORT-MCMORAN OIL &
GAS LLC) (“FMOG” and together with FCX, the “Borrowers”), the Lenders from time
to time party thereto and JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

WHEREAS, the Lenders have made term loans to the Borrowers under the Loan
Agreement on the terms and subject to the conditions set forth therein.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Loan Agreement, as amended hereby.

WHEREAS, the Borrowers have requested that the Loan Agreement be amended (a) to
modify for a period of time the maximum Total Leverage Ratio applicable under
Section 6.06, (b) to provide for certain changes to interest rate spreads,
(c) to require certain mandatory prepayments of Term Loans and (d) to effect
other modifications to the provisions of the Loan Agreement, in each case as set
forth herein.

WHEREAS, the Lenders party hereto, constituting the Required Lenders under the
Loan Agreement, and the Administrative Agent are willing so to amend the Loan
Agreement on the terms and subject to the conditions hereof.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment of the Loan Agreement. Effective as of the Amendment
Effective Date, the Loan Agreement is hereby amended as follows:

The following definitions are added in the appropriate alphabetical order to
Section 1.01 of the Loan Agreement:

“Disposition” means any sale, transfer, lease or other disposition (including
pursuant to a Sale and Leaseback Transaction and by way of merger or
consolidation) of any assets of any Loan Party (other than PTFI) in respect of
which Net Proceeds are received by or distributed to FCX, including any sale or
issuance other than to a Borrower or a Subsidiary of any Equity Interests in any
Loan Party (other than PTFI) and including forward sales, streaming and similar
transactions, in each case for consideration consisting in whole or part of cash
proceeds, other than (i) dispositions in the ordinary course of business of
(x) inventory (excluding, for the avoidance of doubt, forward sales and
streaming or similar transactions), (y) used or surplus equipment or (z) cash or
cash equivalents; (ii) dispositions of accounts receivable, (iii) any casualty
or other



--------------------------------------------------------------------------------

insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any assets, (iv) forward sales, streaming
and similar transactions for cumulative aggregate Net Proceeds received during
Mandatory Prepayment Periods not in excess of $250,000,000, and (v) other sales
and dispositions resulting in aggregate Net Proceeds received during Mandatory
Prepayment Periods not exceeding $100,000,000 in the case of any single
transaction or series of related transactions or $250,000,000 in the aggregate
for all such transactions.

“Mandatory Prepayment Period” means (i) each period commencing on and including
the date of delivery to the Administrative Agent pursuant to Section 5.01(a) or
5.01(b) of consolidated financial statements in respect of which the Total
Leverage Ratio, as of the last day of the most recent fiscal quarter covered by
such financial statements, is in excess of 4.00 to 1.00 and ending on the first
date of delivery of consolidated financial statements under Section 5.01(a) or
5.01(b) thereafter in respect of which the Total Leverage Ratio, as of the last
day of the most recent fiscal quarter covered by such financial statements, is
less than or equal to 4.00 to 1.00; provided that a Mandatory Prepayment Period
will in any event be deemed to exist if FCX fails to deliver the consolidated
financial statements required to be delivered by it pursuant to Section 5.01(a)
or 5.01(b) or the certificate of a Financial Officer required pursuant to
Section 5.01(c) during the period from the expiration of the time for delivery
thereof until such consolidated financial statements and such certificate are
delivered.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds received
in respect of such event, including any cash received in respect of any noncash
proceeds, but only as and when received, net of (b) the sum, without
duplication, of (i) all fees and out-of-pocket expenses paid in connection with
such event by the Borrowers and the Subsidiaries, (ii) in the case of a
Disposition (including pursuant to a Sale and Leaseback Transaction) of an
asset, (A) the amount of all payments required to be made by the Borrowers and
the Subsidiaries as a result of such event to repay Indebtedness (other than
Loans) secured by such asset and (B) the pro rata portion of net cash proceeds
thereof (calculated without regard to this clause (B)) attributable to minority
interests and not available for distribution to or for the account of the
Borrowers and the Subsidiaries as a result thereof and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by the Borrowers and the
Subsidiaries and the amount of any reserves established by the Borrowers and the
Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities (other than any earnout
obligations) reasonably estimated to be payable and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the chief financial officer of FCX). Notwithstanding the
foregoing, cash proceeds from the sale or issuance of any Equity Interests of
FCX Oil & Gas Inc. (or any successor entity) or any of its subsidiaries shall
not constitute “Net Proceeds” to the extent FCX furnishes to the Administrative
Agent a certificate of a Financial Officer of FCX certifying that FCX or any of
its Subsidiaries intends

 

2



--------------------------------------------------------------------------------

to invest such Net Proceeds in assets useful in the business of FCX and its
Subsidiaries. For purposes of this definition, in the event any contingent
liability reserve established with respect to any event as described in clause
(b)(iii) above shall be reduced, the amount of such reduction shall, except to
the extent such reduction is made as a result of a payment having been made in
respect of the contingent liabilities with respect to which such reserve has
been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.04.

Section 1.01 of the Loan Agreement is further amended by revising the following
defined terms to read in their entirety as set forth below:

““Applicable Rate” means, for any day and subject to the next following
sentence, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Ticking Fee”, as the case may be, based upon
the Credit Ratings by Moody’s and S&P applicable on such day:

 

LEVEL   1. BBB+ / Baa1 or higher     2. BBB / Baa2     3. BBB- / Baa3     4. BB+
/ Ba1     5. BB/Ba2 or lower   Eurodollar
Spread
(bps per
annum)     ABR
Spread
(bps per
annum)     Ticking
Fee
(bps per
annum)     Eurodollar
Spread
(bps per
annum)     ABR
Spread
(bps per
annum)     Ticking Fee
(bps per
annum)     Eurodollar
Spread
(bps per
annum)     ABR
Spread
(bps per
annum)     Ticking Fee
(bps per
annum)     Eurodollar
Spread
(bps per
annum)     ABR
Spread
(bps per
annum)     Ticking Fee
(bps per
annum)     Eurodollar
Spread
(bps per
annum)     ABR
Spread
(bps per
annum)     Ticking Fee
(bps per
annum)     125.0        25.0        15.0        150.0        50.0        20.0   
    175.0        75.0        25.0        200.0        100.0        35.0       
225.0        125.0        45.0   

Notwithstanding the foregoing, if and during such periods as the Total Leverage
Ratio as of the end of the fiscal quarter of the Borrower (commencing with the
fiscal quarter ending December 31, 2015) for which consolidated financial
statements have been most recently delivered pursuant to Section 5.01(a) or
5.01(b) (a) exceeds 4.00 to 1.00 but is less than or equal to 4.50 to 1.00, the
Applicable Rate will be, for any day, a rate per annum 25 basis points in excess
of the rate per annum otherwise applicable as set forth in the table above, and
(b) exceeds 4.50 to 1.00, the Applicable Rate will be, for any day, a rate per
annum 50 basis points in excess of the rate per annum otherwise applicable as
set forth in the table above.

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Credit Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then FCX and the Lenders shall negotiate
in good faith to agree upon another rating agency to be substituted by an
amendment to this Agreement for the rating agency which shall not have a Credit
Rating in effect, and pending the effectiveness of such amendment, the
Applicable Rate shall be determined by reference to the available Credit Rating;
(b) if the Credit Ratings established or deemed to have been established by
Moody’s and S&P shall fall within different Levels, the Applicable Rate shall be
based on the higher

 

3



--------------------------------------------------------------------------------

of the two Credit Ratings unless one of the two Credit Ratings is two or more
Levels lower than the other, in which case the Applicable Rate shall be
determined by reference to the Level next below that of the higher of the two
Credit Ratings; and (c) if the Credit Rating established or deemed to have been
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency.
Each change in the Applicable Rate based on the Credit Ratings shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
FCX and the Lenders shall negotiate in good faith to amend the definition of
“Applicable Rate” to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the Credit
Rating most recently in effect prior to such change or cessation.

Each change in the Applicable Rate resulting from a change in the Leverage Ratio
shall be effective during the period commencing on and including the date of
delivery to the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of
the consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; provided
that the Total Leverage Ratio shall be deemed to exceed 4.50 to 1.00 at the
option of the Administrative Agent or at the request of the Required Lenders if
FCX fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or 5.01(b) or the certificate of a
Financial Officer required pursuant to Section 5.01(c) during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements and such certificate are delivered.”

Section 2.08(c) of the Loan Agreement is amended by adding immediately after
“Any prepayment of a Borrowing” the parenthetical “(including, for the avoidance
of doubt, any mandatory prepayment pursuant to Section 2.09(b))”.

Section 2.09 of the Loan Agreement is amended to read in its entirety as
follows:

“SECTION 2.09. Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty, subject to the requirements of this Section and to
the making of any payment required under Section 2.14. Notwithstanding any
provision to the contrary herein, the Borrowers may elect to apply voluntary
prepayments pursuant to this Section 2.09(a) (but not mandatory prepayments
pursuant to Section 2.09(b)) to the 2018 Loans and the 2020 Loans in such
amounts as may be specified in the notice given pursuant to paragraph (d) of
this Section.

 

4



--------------------------------------------------------------------------------

(b) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Borrower or any Subsidiary in respect of any Disposition during
a Mandatory Prepayment Period, the Borrowers shall, within five Business Days
after such Net Proceeds are received by FCX, prepay Borrowings, ratably as
required by paragraph (c) of this Section, in an aggregate amount equal to the
lesser of (i) 50% of such Net Proceeds and (ii) such amount as will result in
the Total Leverage Ratio, calculated on a pro forma basis as of the last day of
the most recent fiscal quarter covered by consolidated financial statements
delivered pursuant to Section 5.01(a) or 5.01(b) to give effect to such
prepayment and to any Material Acquisition, Material Disposition, incurrence of
Indebtedness or repayment of Indebtedness that has occurred thereafter (in
accordance, as applicable, with the last paragraph of the definition of
Consolidated EBITDAX), to be no greater than 4.00 to 1.00.

(c) Prior to any optional or mandatory prepayment of 2018 Loans or 2020 Loans
hereunder, the Borrowers shall select the Borrowing or Borrowings of such Loans
to be prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (d) of this Section. In the event of any mandatory
prepayment of Borrowings pursuant to paragraph (b) of this Section made at a
time when Borrowings of both 2018 Loans and 2020 Loans remain outstanding, the
Borrowers shall select Borrowings to be prepaid so that the aggregate amount of
such prepayment is allocated between Borrowings of 2018 Loans and Borrowings of
2020 Loans pro rata based on the relative aggregate outstanding principal
amounts thereof on the date of such prepayment.

(d) The Borrowers shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any optional prepayment and, to the extent practicable, any
mandatory prepayment, hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid and, in the case of any mandatory prepayment, shall include a
reasonably detailed calculation of the amount of such prepayment (including, if
applicable, a calculation of the pro forma Total Leverage Ratio referred to in
paragraph (b) of this Section). Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.11.”

Section 6.04 of the Loan Agreement is amended by inserting “(a “Sale and
Leaseback Transaction)” immediately after “the same purpose or purposes as the
property sold or transferred”.

 

5



--------------------------------------------------------------------------------

Section 6.06 of the Loan Agreement is amended to read in its entirety as
follows:

“SECTION 6.06. Total Leverage Ratio. The Borrowers will not permit (a) if a
Reversion Election has not been made, the Total Leverage Ratio on the last day
of any fiscal quarter (i) ending on December 31, 2015, to exceed 5.50 to 1.00,
(ii) ending during the period from and including March 31, 2016 through and
including June 30, 2016, to exceed 5.90 to 1.00, (iii) ending on September 30,
2016, to exceed 5.75 to 1.00, (iv) ending on December 31, 2016, to exceed 5.00
to 1.00, (v) ending during the period from and including March 31, 2017 through
and including December 31, 2017, to exceed 4.25 to 1.00 and (iv) ending on or
after March 31, 2018, to exceed 3.75 to 1.00, and (b) if a Reversion Election
has been made, the Total Leverage Ratio on the last day of any fiscal quarter
ending on or after the effective date of such Reversion Election to exceed 3.75
to 1.00.”

All schedules and exhibits to the Loan Agreement, in the forms thereof
immediately prior to the Amendment Effective Date, will continue to be schedules
and exhibits to the Loan Agreement as amended hereby.

SECTION 2. Representations and Warranties. To induce the other parties hereto to
enter into this Amendments each of the Borrowers represents and warrants to the
Administrative Agent and the Lenders that:

(a) (x) the execution, delivery and performance by such Borrower of this
Amendment and the performance by such Borrower of the Loan Agreement, as amended
by this Amendment, are within such Borrower’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action
and (y) this Amendment has been duly executed and delivered by such Borrower
and, upon the Amendment Effective Date, the Loan Agreement, as amended hereby,
will constitute a legal, valid and binding obligation of such Borrower
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally, concepts of reasonableness and general principles
of equity, regardless of whether considered in a proceeding in equity or at law;

(b) the representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects and as of the Amendment
Effective Date, except where such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct on and as of such earlier date; and

(c) no Default has occurred and is continuing on the Amendment Effective Date.

 

6



--------------------------------------------------------------------------------

SECTION 3. Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which each of the following conditions
has been satisfied:

The Administrative Agent shall have executed this Amendment and shall have
received counterparts hereof duly executed and delivered by each Borrower and
Lenders constituting the Required Lenders.

The Administrative Agent shall have received such board resolutions, secretary’s
certificates, officer’s certificates and other documents as the Administrative
Agent may reasonably request relating to the authorization of this Amendment and
the transactions contemplated hereby and any other legal matters relating to the
Loan Parties, the Loan Documents or this Amendment, all in form and substance
reasonably satisfactory to the Administrative Agent.

The representations set forth in Section 2(b) and Section 2(c) hereof shall be
true and correct as of the Amendment Effective Date, and the Administrative
Agent shall have received a certificate, dated the Amendment Effective Date and
signed by a Financial Officer of FCX, confirming the same.

The Administrative Agent shall have received payment from the Borrowers in
immediately available funds of an amendment fee for the account of each Lender
that has executed and delivered a counterpart hereof prior to 5:00 p.m., New
York City time, on December 8, 2015, in an amount equal to 0.125% of the
outstanding principal amount of such Lender’s Loans on the Amendment Effective
Date.

The Administrative Agent shall notify the Borrowers and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.
Notwithstanding the foregoing, this Amendment shall not become effective unless
each of the conditions set forth or referred to in this Section 3 has been
satisfied at or prior to 5:00 p.m., New York City time, on January 5, 2016 (it
being understood that any such failure of this Amendment to become effective
will not affect any rights or obligations of any Person under the Loan
Agreement).

SECTION 4. Expenses. The Borrowers agree to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel for the Administrative Agent, in each case to the extent
provided in Section 9.03(a) of the Loan Agreement.

SECTION 5. Effect of Amendment. (a) Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent under the Loan Agreement or any other Loan Document, and
shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Loan Agreement
or any other provision of the Loan

 

7



--------------------------------------------------------------------------------

Agreement or of any other Loan Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Borrower to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Agreement or any other Loan
Document in similar or different circumstances.

(b) On and after the Amendment Effective Date, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import, and each reference to the Loan Agreement in any other Loan Document
shall be deemed a reference to the Loan Agreement as amended hereby. This
Amendment shall constitute a “Loan Document” for all purposes of the Loan
Agreement and the other Loan Documents.

SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Amendment, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 8. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

FREEPORT-MCMORAN INC.,   by      

/s/ Kathleen L. Quirk

    Name:   Kathleen L. Quirk     Title:  

Executive Vice President,

Chief Financial Officer & Treasurer

 

FREEPORT MCMORAN OIL & GAS LLC,   by      

/s/ Kathleen L. Quirk

    Name:   Kathleen L. Quirk     Title:   Executive Vice President

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

  by      

/s/ Peter S. Predun

    Name:   Peter S. Predun     Title:   Executive Director

[Signature Page to Second Amendment to the Term Loan Agreement]



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THE

SECOND AMENDMENT TO THE TERM LOAN AGREEMENT

OF FREEPORT-MCMORAN INC.

 

Name of Lender:  

[Lender Signature Pages on File with the Administrative Agent]

        By    

 

  Name:   Title:

 

For any Lender requiring a second signature line:

Name of Lender:

Name of Lender:             By    

 

 

Name:

 

Title: